THE THIRTEENTH COURT OF APPEALS

                                   13-12-00462-CR


                               RASHAD ELAY GLENN
                                       v.
                               THE STATE OF TEXAS


                                 On Appeal from the
                    372nd District Court of Tarrant County, Texas
                            Trial Cause No. 1282469R


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

March 6, 2014